IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00130-CR
 
Robert Wayne Johnson,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court at Law No. 1
Brazos County, Texas
Trial Court No. 04-00123-CCRM-CCL1
 

Opinion

 




          A
jury convicted Robert Wayne Johnson of misdemeanor theft.  The court sentenced Johnson to 365 days’
confinement, suspended imposition of sentence, and placed him on community
supervision for two years.  Johnson
perfected this appeal pro se.
          This
Court abated Johnson’s appeal for an indigence hearing.  The trial court determined that Johnson is
not indigent.  Accordingly, Johnson was
directed to pay the court reporter’s fee for preparation of the reporter’s
record.  The Clerk of this Court notified
Johnson that he must pay the reporter’s fee or the appeal would be submitted on
the clerk’s record alone.  Despite being
given ample opportunity to do so, Johnson did not pay the fee, and the Clerk
notified him that the appeal would be submitted on the clerk’s record
alone.  See Tex. R. App. P.
37.3(c).
          The
Clerk then notified Johnson that his brief was due within thirty days.  After this deadline passed, the Clerk
notified Johnson that his brief must be filed within fourteen days or the
appeal may be considered without briefs or dismissed for abuse of the judicial
process.  See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994); Peralta v. State, 82 S.W.3d 724, 725
(Tex. App.—Waco 2002, no pet.); see also
Brager v. State, No. 0365-03, 2004 WL 3093237, at *3 (Tex. Crim. App. Oct. 13, 2004) (not designated for
publication).  After this deadline
passed, Johnson was given an additional thirty days to file his brief.  Nevertheless, Johnson has failed to file a
brief.
          Although
this appeal has been pending for nearly twelve months, this Court has not
received a single pleading or piece of correspondence from Johnson.  Under these circumstances, we conclude that
Johnson filed this appeal only for purposes of delay.  See
Peralta, 82 S.W.3d at 725; see also
Brager, 2004 WL 3093237 at *1-3.  Thus, we find “that appellant has engaged in
dilatory and bad-faith abuse of the judicial process rather than seriously
pursuing his appeal.”  Brager, 2004 WL 3093237, at *3; see also Peralta, 82 S.W.3d at 725.


          Accordingly,
we dismiss the appeal.
 
FELIPE REYNA
Justice
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed May 25, 2005
Publish
[CR25]